Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-11, 14-17, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim1, the combination of limitations presented in the claim are not found within the prior art, particularly:
“1.  A method, by a processor, for reducing data using a plurality of compression operations in a computing storage environment, comprising: monitoring both a speed of data writing to a virtual tape device and an availability of one or more processor devices for the virtual tape device; receiving a write request to write data to the virtual tape device, wherein the data corresponding to the write request is divided into a plurality of records; for all of the plurality of records intended to be stored as compressed records on the virtual tape device via a predetermination prior to the write request, compressing, as the plurality of records of the write request are successively received in real-time as a data stream and written to the virtual tape device, a first number of the plurality of records while withholding any compression, as the plurality of records of the write request are successively received in real-time as the data stream and written to the virtual tape device, of a second number of the plurality of records, wherein the compression and withholding of compression is performed according to both the speed of data writing to the virtual tape device and the availability of one or more processor devices for the virtual tape device; storing the first number of records of the data corresponding to the write request interleaved with the second number of records of the data corresponding to the write request in the virtual tape device, wherein, during the writing of all of the plurality of records intended to be stored as compressed records to the virtual tape device, the data is selectively compressed for each of N records of the plurality of records during a given interval of time thereby interleaving compressed records with non-compressed records within the data corresponding to the write request, wherein N is a positive integer of a predetermined value which is increased and decreased for the given interval of time by determining performance information inclusive of whether the speed of data writing to the virtual tape device is greater than a user-specified minimally acceptable writing speed and the availability of one or more processor devices for the virtual tape device is greater than a user-specified minimally acceptable availability of the one or more processor devices, and wherein N, corresponding to the first number of records of the data stored as the compressed records, is automatically determined in real-time at each given interval of time by computing the performance information subsequent to a sleep period between each given interval of time; and compressing non-compressed data of the plurality of records intended to be stored as compressed records upon completing the writing the data to the virtual tape device when an amount of Input/Output (I/O) operations to and from the virtual tape device is below a threshold value and according to the availability of one or more processor devices for the virtual tape device, wherein the compressing of the non-compressed data is performed such that a capacity used by the virtual tape device subsequent to compressing the non-compressed data is equivalent to a capacity which would have been used by the virtual storage device were all the plurality of records had been compressed while initially performing the writing to the virtual tape device by performing a post-processing operation on each of the second number of the plurality of records subsequent to the compressing upon completion of the writing.”
Examiner notes the prior art teaches the scenario where N=1, however the claim requires that “N is a positive integer of a predetermined value which is increased and decreased”.  The limitation requires that N be allowed to be increased and decreased and thus must be values other than 1, which is not taught by the prior art.     Examiner further notes that 0 is not a positive integer, thus the value of N must vary and evaluate to at least two positive integers (greater than 0) during various time intervals where compressed and non-compressed records are interleaved.
Claims 8 and 15 are independent claims that present similar combinations of limitations to those presented in claim 1.  As such, they are allowed for at least the same reasons as claim 1.
Claims 2-3, 7, 9-11, 14, 16-17, and 20 are allowed due to their dependence upon allowed claims 1, 8 and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131. The examiner can normally be reached M-F 9:30 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                           
/William E. Baughman/Primary Examiner, Art Unit 2138